Citation Nr: 1104690	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-40 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the claim of service connection for posttraumatic stress 
disorder.

2.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1974 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2006 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  In the rating 
decision, the RO denied the claim because new and material 
evidence had not been presented to reopen the previously denied 
claim.  After further development the RO reopened the claim and 
denied the claim of service connection for posttraumatic stress 
disorder on the merits, which was addressed in the statement of 
the case in October 2007. 

Also, in the rating decision in August 2006, the RO also denied 
the claim of service connection for bipolar disorder, but in the 
notice of disagreement, filed in June 2007, the Veteran expressly 
limited his appeal to the denial of the reopening of the claim of 
service connection for posttraumatic stress disorder.  Therefore, 
service connection for bipolar disorder as a separate disability 
is not currently before the Board, which distinguished the claim 
from Clemons v. Shinseki, 23 Vet. App. 1 (2009) (multiple medical 
diagnoses that differ from the claimed condition do not 
necessarily represent wholly separate claims, but must be 
construed based on the reasonable expectations of the non-expert 
claimant, and the evidence developed in processing the claim).  

In March 2010, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

This case was previously before the Board in May 2010, when it 
was remanded for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).



FINDINGS OF FACT

1.  In a rating decision in February 2004, the RO denied the 
Veteran's application to reopen the claim of service connection 
for posttraumatic stress disorder; after the Veteran was notified 
of the adverse determination and of the right to appeal, he did 
not appeal the rating decision and the rating decision became 
final based on the evidence then of record. 

2. The additional evidence presented since the rating decision by 
the RO in February 2004 relates to an unestablished fact 
necessary to substantiate the claim of service connection for 
posttraumatic stress disorder. 

3.  The Veteran did not serve in combat and a diagnosis of 
posttraumatic stress disorder related to a noncombat in-service 
stressor is not shown.


CONCLUSIONS OF LAW

1.  The rating decision in February 2004 by the RO, denying the 
application to reopen the claim of service connection for 
posttraumatic stress disorder, became final. 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. § 3.104.

2.  The additional evidence presented since the rating decision 
in February 2004 by the RO is new and material, and the claim of 
service connection for posttraumatic stress disorder is reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38C.F.R. § 3.156 
(2010).

3.  Posttraumatic stress disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
15107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010). 




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In a new and material evidence claim, the notice must include the 
evidence and information that is necessary to reopen the claim 
and the evidence and information that is necessary to establish 
the underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).
The RO provided pre-adjudication VCAA notice by a letter dated in 
June 2006.  The Veteran was notified that new and material was 
needed to reopen the claim, that is, evidence not previously 
considered, which was not redundant or cumulative of evidence 
previously considered and that pertained to the reason the claim 
was previously denied.  The VCAA notice included the type of 
evidence needed to substantiate the underlying claim of service 
connection, which is the same type of evidence for a new claim of 
service connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between the 
current disability and the injury or disease or event, causing an 
injury or disease, during service. 

The Veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit other 
records not in the custody of a Federal agency, such as private 
medical records or with his authorization VA would obtain any 
such records on his behalf.  The notice included the general 
provisions for the effective date of a claim and the degree of 
disability 
assignable. 

As for the content and the timing of the VCAA notice, the 
document complied with the specificity requirements of Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (notice of the elements of the claim); and of Kent v. 
Nicholson, 20 Vet. App. 1 (2006) (elements of a new and material 
evidence claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the service records 
and VA and private treatment records.  The Veteran has not 
identified any additional pertinent records for the RO to obtain 
on his behalf.  

The Veteran was afforded a VA examination in July 2010.  The 
report of examination is adequate as the report accounts for the 
significant facts of the claim and provides an explanation for 
the opinion expressed.   Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or VA 
opinion has been met.  38 C.F.R. § 3.159(c)(4). 

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONDS

Application to Reopen

Although a prior unappealed rating decision of the RO becomes 
final, the rating decision may nevertheless be reopened if new 
and material evidence is presented. 38 U.S.C.A. § 5108.

Regardless of how the RO ruled on the question of reopening, the 
Board must decide the matter on appeal, because reopening is a 
threshold jurisdictional question for the Board.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial). 

As the Veteran's current application to reopen the claim was 
received in June 2006, which is after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  


New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The presumption is rebuttable when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion).  See King v. Brown, 5 Vet. App. 19, 21 (1993) 
(evidentiary assertions are presumed true except when the 
evidentiary assertion is inherently incredible or when the fact 
asserted is beyond the competence of the person making the 
assertion).

Procedural History and Evidence Previously Considered

In a rating decision in October 2001, the RO denied the claim of 
service connection for posttraumatic stress disorder on the 
merits because there was no diagnosis of posttraumatic stress 
disorder or evidence on an in-service stressor.  After the 
Veteran was notified of the adverse determination and of the 
right to appeal, he did not appeal the rating decision and the 
rating decision became final based on the evidence then of 
record.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104. 

In November 2003, the Veteran applied to reopen the claim.  In a 
rating decision in February 2004, the RO denied the Veteran's 
application to reopen the claim of service connection for 
posttraumatic stress disorder because the diagnosis of 
posttraumatic was not supported by an established in-service 
noncombat stressor.  After the Veteran was notified of the 
adverse determination and of the right to appeal, he did not 
appeal the rating decision and the rating decision became final 
based on the evidence then of record.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 3.104. 




The evidence at the time of the last prior final denial in 
February 2004 is summarized as follows.

The service treatment records show that in July 1981 the Veteran 
was treated for symptoms of anxiety, despondency, and mixed 
emotional reactions based on family problems, marital strife, and 
increased alcohol use.  In October 1981 he was voluntarily 
admitted for alcohol detoxification and rehabilitation.  The 
diagnoses were alcohol dependence and continuous adjustment 
disorder with anxiety and depression.  

After service, in March 1998, the Veteran stated that he suffered 
from posttraumatic stress disorder from when he was in the Air 
Force.

In a stressor statement in April 1999, the Veteran stated that in 
1974 or 1975 one of his fellow airmen had been run over while 
taking a nap in the shade under a pickup truck.  The Veteran 
stated that from 1978 to 1982 he served under the Readiness 
Command and that his commanding officer and unit sergeant were 
killed in an airplane crash.  He stated that he was very nervous 
and depressed and that he dreamed about the events often.  In a 
stressor statement submitted later, the Veteran stated that 
airplane crash was Air Florida, Flight 90, which crashed on take-
off into the Potomac River.  He stated that he was particularly 
close to two men because the unit was small and they often worked 
together.

In April 2002, the Veteran was seen at VA and he complained of 
nightmares.  The diagnoses by a VA physician were dysthymic 
disorder, to rule out posttraumatic stress disorder, and alcohol 
dependence in remission.  In August 2003, the same VA physician 
who stated that the diagnoses were dysthymic disorder, 
posttraumatic stress disorder, and alcohol dependence in 
remission.  In January 2004, the Veteran remained highly 
symptomatic with episodes of severe anxiety, depression, and 
anger.  The diagnoses were dysthymic disorder, chronic 
posttraumatic stress disorder, and alcohol dependence in 
remission.  The diagnosis of posttraumatic stress disorder was 
not linked to specific event in service. 


Additional Evidence 

In March 2010, the Veteran testified and submitted documentation 
of an in-service stressor, namely, his experience on Guam during 
Typhoon Pamela in May 1976, which was life threatening and 
resulted in extensive damage of the airbase, including the 
Veteran's living quarters.  

As the evidence relates to unestablished fact necessary to 
substantiate the claim, that is, evidence of a in-service 
noncombat stressor, consisting of threatened death or serious 
injury, the evidence is new and material under 38 C.F.R. § 3.156 
and the claim of service connection for posttraumatic stress 
disorder is reopened.

As the claim of service connection is reopened, as the Veteran 
has already been notified of information and evidence not of 
record that is necessary to substantiate the claim of service 
connection for posttraumatic stress disorder on the merits, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an injury 
or disease, during service, and as the Veteran has been afforded 
the opportunity to submit additional argument and evidence and to 
address the claim at a hearing after the issue of the statement 
of the case, addressing the claim on the merits, which he has 
done, the Board is proceeding with a decision on the merits of 
the claim, considering the entire record. 

Additional Evidence (continued)


In April 2004, the Veteran was admitted to the VA Medical Center 
for symptoms of nervousness, isolation, and nightmares.  He 
complained of experiencing nightmares about the military, the 
Cuban revolution, and the losses suffered by his family trying to 
escape Castro's regime.   


Private medical records from January through July 2005 show 
diagnoses of posttraumatic stress disorder, anxiety, and 
depression.  No rationale for the diagnoses was included.

VA records show that in August 2006 history included diagnoses of 
depression, anxiety, and posttraumatic stress disorder.  In 
September 2006, the Veteran was admitted to a VA program to treat 
substance abuse.  At that time the Veteran described physical and 
emotional abuse by his parents, two days in Vietnam as well as 
other secret combat deployments around the world.  He stated that 
he had combat experience on secret operations and that he had 
been diagnosed with combat-related posttraumatic stress disorder.  

In a letter in July 2007 to a Congressman, the Veteran stated 
that his doctor had diagnosed him with posttraumatic stress 
disorder as a result of what he went through escaping from Cuba 
and before coming to the U.S. 

In a stressor statement in January 2008, the Veteran stated that 
while stationed in Guam he was involved in a confrontation with a 
self-professed Communist who did not like his remarks about Cuba 
and the revolution.  The individual pulled a knife on the Veteran 
but was prevented from taking any further action by hotel 
security.  However, the Veteran asserted that he felt like he was 
in danger for the rest of his time in Guam.

In March 2010, the Veteran testified that he went to Guam as part 
of a refueling team and that he experienced a life-threatening 
situation there when Typhoon Pamela hit the island and his living 
quarters were ripped away by the storm and he was hit by flying 
debris.  After the hearing, the Veteran submitted photos and 
other documents showing the damage caused by Typhoon Pamela.  

On VA examination in July 2010, the Veteran's claims file was 
reviewed, including the private and VA records specified in the 
Board's remand.  




The VA examiner specifically reviewed the Veteran's stressor 
statements, including information on the Veteran's childhood, the 
incident of a fellow service member run over by a truck, the 
death of his commanding officer in an airplane crash, the man who 
pulled a knife on him in Guam, and his account of surviving 
Typhoon Pamela.  The diagnoses were alcohol dependence in 
remission and mood disorder. 

The VA examiner explained that the Veteran did not report 
sufficient specific symptoms to support a diagnosis of 
posttraumatic stress disorder and presented with mild to moderate 
impairment of social and occupational functioning.  The Veteran 
did not report having difficulty with anxiety or worry, although 
he did report mild hypervigilance with an exaggerated startle 
response.  He did not have any difficulty with crowds; rather, he 
had many friends and described himself as very friendly and 
talkative.  He complained of difficulty sleeping, but could not 
specify how much sleep he got on average.  He reported having 
nightmares about once a week, but had difficulty specifying what 
the nightmares were about.  He reported difficulty with 
hypervigilance and an exaggerated startle response to loud 
noises, as well as intrusive thoughts of war games and things 
that he saw in service.  The Veteran also reported flashbacks, 
but what he described to the examiner were not flashbacks.  The 
VA examiner noted that the Veteran had received treatment from 
both private and VA providers for posttraumatic stress disorder, 
however, based on the Veteran's presentation, a review of the 
record, and the reported stressors, the examiner stated that it 
was less likely than not that the Veteran had a diagnosis of 
posttraumatic stress disorder related to his military service.  

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 






Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), that is, a diagnosis that conforms to the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).

Under the recent amendment to 38 C.F.R. § 3.304(f), which applies 
to any case received by or pending with VA as of July 13, 2010, 
where the claimed in-service stressor is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of posttraumatic stress 
disorder and that the Veteran's symptoms are related to that 
stressor, in the absence of clear and convincing evidence to the 
contrary and 


where the claimed stressor is consistent with the places, types, 
and circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.

"Fear of hostile military or terrorist activities" means that a 
Veteran experienced, witnessed, or was confronted with an event 
that involved actual or threatened death or serious injury, or a 
threat to the physical integrity of the Veteran or others, and 
the Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  While the Veteran referred to secret 
combat operations, the last remaining American troops withdrew 
from Vietnam in March 1973, before the Veteran entered service in 
1974, and the Veteran has not provided any credible information 
that could lead to a finding that he was in combat.  And the 
combat provisions of 38 U.S.C.A. § 1154 (b). 

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.




Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Analysis

On the basis of the service treatment records alone, 
posttraumatic stress disorder was not affirmatively shown during 
service and service connection under 38 U.S.C.A. § § 1110, 1131 
and 38 C.F.R. § 3.303(a) (affirmatively showing inception in 
service) is not established.  

As the evidence either contemporaneous with or after service does 
not show that symptoms of posttraumatic stress disorder were 
noted in service, that is, observed during in service, the 
principles of service connection pertaining to chronicity and 
continuity of symptomatology under 38 C.F.R. § 3.303(b) do not 
apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

As for service connection based on the initial diagnosis after 
service under 38 C.F.R. § 3.303(d), under 38 U.S.C.A. § 1154, lay 
evidence can serve to support a claim for service connection.  





Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is 
competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).  

Competency is a legal concept determining whether evidence may be 
considered, that is, admissible, while credibility is a factual 
determination going to the probative value or weight of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997).  

Although the Veteran is competent to describe symptoms of 
posttraumatic stress disorder, posttraumatic stress disorder is 
not a condition under case law that has been found to be capable 
of lay observation, and the determination as to the presence or 
diagnosis of posttraumatic stress disorder is therefore medical 
in nature, that is, not capable of lay observation, and competent 
medical evidence is needed to substantiate the claim.  Layno at 
469-71 (lay testimony is competent as to symptoms of an injury or 
illness, but lay testimony is not competent to prove a particular 
injury or illness); see Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent); see Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the presence 
of observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).





Also, the Veteran as a lay person is competent to identify a 
simple medical condition, a contemporaneous medical diagnosis, or 
symptoms that later support a diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  Also, the Veteran as a lay person is competent to 
offer an opinion on a simple medical condition.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).

However, by regulation, 38 C.F.R. § 3.304(f), the diagnosis of 
posttraumatic stress disorder requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125, that 
is, a diagnosis that conforms to the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  For this reason, 
posttraumatic stress disorder is not a simple medical condition 
that the Veteran as a lay person is competent to identify or a 
condition as to which the Veteran as a lay person can offer an 
opinion as to the origin or cause of posttraumatic stress 
disorder. 

Where, as here, there is a question of a medical diagnosis or of 
causation, that is, the origin of posttraumatic stress disorder, 
not capable of lay observation, and condition is not a simple 
medical condition, competent medical evidence is needed to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  

As a lay person, the Veteran is not competent to either identify 
or diagnosis posttraumatic stress disorder or to express an 
opinion as to the origin or cause of posttraumatic stress 
disorder and therefore to the extent the Veteran's statements and 
testimony are offered as proof of the presence or diagnosis of 
posttraumatic stress disorder or of the origin or cause of 
posttraumatic, the statements and testimony are not admissible, 
that is, the statements and testimony are not to be considered as 
evidence favorable to the claim.  And it is not argued or shown 
that the Veteran is otherwise qualified through specialized 
education, training, or experience to offer a diagnosis of 
posttraumatic stress disorder or an opinion on the origin of 
posttraumatic stress disorder.


As for competent medical evidence of a diagnosis of posttraumatic 
stress disorder, there is evidence for and against the claim.  
The competent medical evidence in favor of the diagnosis consists 
of VA treatment records.  The competent medical evidence against 
the diagnosis consists of the April 2004 VA inpatient mental 
health treatment and the report of VA examination in September 
2010.

With regard to medical opinions, the credibility and weight to be 
attached to a medical opinion are within the Board's province as 
finder of fact.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one opinion over another 
depending on factors such as reasoning employed and whether the 
examiner was informed of the relevant facts.  Nieves-Rodriquez v. 
Peake, 22 Vet. App. 295 (2008).  Among the factors for assessing 
the probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).

A review of the records in which the diagnosis of posttraumatic 
stress disorder is made do not contain any supporting rationale 
for the opinions.  Mere conclusions by health-care professionals 
are insufficient to allow the Board to make an informed decision 
as to what weight to assign to the opinion.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007) (A mere conclusion 
statement by the private physician is insufficient to allow the 
Board to make an informed decision as to the weight to assign to 
the opinion against a contrary opinion).  While various other 
treatment records note a diagnosis of posttraumatic stress 
disorder by history, a bare transcription of lay history, 
unenhanced by additional comment, is not competent medical 
evidence merely because the transcriber is a health- care 
professional.  Therefore, the Board finds the history of 
posttraumatic is of no probative value. See LeShore v. Brown, 8 
Vet. App. 406, 409 (1995) (A bare transcription of lay history, 
unenhanced by additional comment, is not competent medical 
evidence merely because the transcriber is a health- care 
professional.).  





In contrast, the VA inpatient mental health treatment in April 
2004 did not result in a diagnosis of posttraumatic stress 
disorder.  The fact that posttraumatic stress disorder was not 
diagnosed after an intensive evaluation and period of observation 
weighs against a determination that such a condition is present.  

But most significant is the report of VA examination in September 
2010. The VA examiner, after a review of the significant facts of 
the case and an examination of the Veteran, accounting for the 
prior diagnosis of posttraumatic stress disorder, and the alleged 
in-service stressors, concluded that the Veteran did not have 
posttraumatic stress disorder as a result of his military 
service.  The examiner evaluated the Veteran's symptoms and 
stressors and explained that a diagnosis of posttraumatic stress 
disorder under the DSM-IV due to service was not supportable and 
the VA examiner specific examples of the Veteran's complaints and 
behavior which supported the conclusion reached in the opinion. 

As the opinion of the VA examiner was based on the detailed 
analysis of the criteria for the diagnosis of posttraumatic 
stress disorder under DSM-IV as applied to the facts of the case, 
the Board finds that it is more persuasive and outweighs the 
favorable medical opinions, which are not as detailed in the 
analysis of the DSM-IV criteria.

The Board notes that the criteria related to posttraumatic stress 
disorder stressors were recently changed to include fear of 
hostile military or terrorist activity.  38 C.F.R. § 3.304(f)(3).  
However, as none of the Veteran's alleged stressors relate to a 
hostile military or terrorist activity, the new guidelines do not 
apply.

For these reasons, in balancing the medical opinions for and 
against the claim, the Board finds that the opinion of the VA 
examiner outweighs the favorable medical opinions.  







As the preponderance of the evidence is against the claim of 
service connection for posttraumatic stress disorder related to 
service, including under the new guidelines of 38 C.F.R. § 
3.304(f)(3), the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b).  


ORDER

As new and material evidence has been presented, the claim of 
service connection for posttraumatic stress disorder is reopened. 
To this extent only the appeal is granted.

On the merits of the claim, service connection for posttraumatic 
stress disorder is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


